Case: 16-15081    Date Filed: 04/11/2017   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15081
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 0:13-cv-62448-BB

ERIC WATKINS,

                                                               Plaintiff-Appellant,

                                      versus

ONE UNKNOWN U.S. POST OFFICE EMPLOYEE, et al.,

                                                                        Defendants,

IVAN J. RAMIREZ,
One United States Postal Inspector,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (April 11, 2017)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:
               Case: 16-15081     Date Filed: 04/11/2017    Page: 2 of 4


      Eric Watkins, proceeding pro se, appeals the district court’s June 17, 2016

paperless order, which denied his June 8, 2016 second motion to file an out-of-time

appeal from the March 22, 2016 order (which had denied his March 15, 2016 first

motion for leave to file an out-of-time appeal of the August 31, 2015 order

dismissing his amended complaint, pursuant to Fed. R. App. P. 4(a)(6)). On July

15, 2016, Watkins filed a timely notice of appeal of the district court’s June 17,

2016 order.

      On appeal, Watkins argues that he did not receive notice of the district

court’s order, entered March 22, 2016, denying his March 15, 2016 first motion for

an extension of time to file a notice of appeal from the district court’s August 31,

2015 order dismissing his amended complaint, and that the district court therefore

abused its discretion when it denied his June 8, 2016 motion to file an out-of-time

notice of appeal from that March 22, 2016 order. Upon review of the record and

consideration of the parties’ briefs, we affirm.

      We review the district court’s denial of a motion to reopen under Rule

4(a)(6) for an abuse of discretion. McDaniel v. Moore, 292 F.3d 1304, 1305 (11th

Cir. 2002). We will not reverse a decision of the district court unless it at least

determines that the district court made a clear error in judgment or applied an

incorrect legal standard. Weatherly v. Ala. State Univ., 728 F.3d 1263, 1270 (11th

Cir. 2013).


                                           2
               Case: 16-15081     Date Filed: 04/11/2017    Page: 3 of 4


      To be timely, the notice of appeal in a civil case against a party who is a

United States officer employee sued in an official capacity must be filed within 60

days after entry of the judgment or order appealed from. Fed. R. App. P.

4(a)(1)(B)(iii). The district court may reopen the time to file an appeal for a period

of 14 days where the court finds that (1) the moving party did not receive notice of

the entry of the judgment or order appealed within 21 days after entry; (2) the

motion is filed within 180 days after the judgment or order is entered or within 14

days after the moving party receives notice of the entry, whichever is earlier; and

(3) no party would be prejudiced. Fed. R. App. P. 4(a)(6). We have indicated that,

where a pro se litigant alleges that he did not receive notice of the entry of the

judgment or order from which he seeks appeal, the request should be construed as

a motion under the “more lenient rule” for a litigant in such a position, Rule

4(a)(6). See Sanders v. United States, 113 F.3d 184, 186–87 (11th Cir. 1997)

(holding, in the context of a motion to reconsider a dismissal for lack of

jurisdiction, that when a pro se appellant alleges he did not receive notice of the

judgment or order appealed from, we will treat the notice of appeal as a Rule

4(a)(6) motion).

      Here, because Watkins’s June 8, 2016 motion relied solely on his contention

that he never received notice of the district court’s March 22, 2016 order, we

construe that motion as a Rule 4(a)(6) motion to reopen. Even assuming that


                                           3
               Case: 16-15081     Date Filed: 04/11/2017    Page: 4 of 4


Watkins met all the preconditions under Rule 4(a)(6), this would not mean that he

was entitled to an extension of time to file his appeal. The preconditions—if

satisfied—merely authorize the court to exercise its discretion; they do not require

that the court do so. Although the district court denied Watkins’s motion in a

paperless order and therefore did not detail its reasoning, this does not necessarily

mean that it abused its discretion. Its subsequent July 19, 2016 order, denying

Watkins’s unnecessary July 15, 2016 motion to file an out-of-time appeal from the

district court’s June 17, 2016 order, provided sufficient indicia that it had

considered Watkins’s motion on the merits. That July 19, 2016 order further

indicated that the district court declined to exercise its discretion because Watkins

failed to show that he had not actually received notice of the court’s March 22,

2016 order and because allowing him to file an out-of-time appeal would prejudice

the government and be contrary to the interest of judicial efficiency. This

reasoning shows that the district court did not abuse its discretion. Weatherly, 728
F.3d at 1270. Accordingly, we affirm the district court’s June 17, 2016 denial of

Watkins’s June 8, 2016 motion for leave to file an out-of-time appeal from its

March 22, 2016 order.

      AFFIRMED.




                                           4